EXHIBIT 10.14

 

SEVERANCE AGREEMENT

 

Parties:

 

Ciprico Inc.

 

(“Company”)

 

 

17400 Medina Road
Plymouth, MN 55447

 

 

 

 

 

 

 

 

 

Thomas S. Wargolet

 

(“Executive”)

 

 

8981 Victoria Drive

 

 

 

 

Eden Prairie, MN 55347

 

 

 

 

 

 

 

Effective Date:

November 15, 2003

 

 

 

RECITALS:

 

1.             Executive has been employed by Company since October, 2000 as
Vice President – Finance / Chief Financial Officer, has extensive knowledge and
expertise relating to Company’s business and has contributed to Company’s
success.

 

2.             The parties recognize that a “Change of Control” may materially
change or diminish Executive’s responsibilities and substantially frustrate
Executive’s commitment to the Company.

 

3.             The parties further recognize that it is in the best interests of
the Company and its stockholders to provide certain benefits payable upon a
“Severance Termination” to encourage Executive to continue in his position.

 

4.             The parties further desire to provide for certain benefits
payable upon certain involuntary terminations of Executive’s employment.

 

AGREEMENTS:

 

In consideration of the mutual covenants set forth herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

1.             Term of Agreement.  The term of this Agreement shall commence on
the Effective Date and shall continue in effect until termination of Executive’s
employment which does not constitute a Severance Termination; provided, however,
that if a Change of Control of the Company shall occur during the term of this
Agreement, this Agreement shall instead continue in effect for a period of
twelve (12) months following the date of such Change of Control.  Any rights and
obligations accruing before the termination or expiration of this Agreement
shall survive to the extent necessary to enforce such rights and obligations.

 

2.             “Change of Control.”  For purposes of this Agreement, “Change of
Control” shall mean any of the following events occurring after the date of this
Agreement:

 

(a)           A merger or consolidation to which the Company is a party if the
individuals and entities who were shareholders of the Company immediately prior
to the effective date of such merger or consolidation have, immediately
following the effective date of such merger or consolidation, beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934)
of less than fifty percent (50%) of the total combined voting power of all
classes of securities issued by the surviving corporation for the election of
directors of the surviving corporation;

 

(b)           The acquisition of direct or indirect beneficial ownership (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934) of securities
of the Company by any person or entity or by a group of associated persons or
entities acting in concert in one or a series of transactions, which causes the
aggregate beneficial ownership of such person, entity or group to equal or
exceed twenty percent (20%) or more of the total combined voting power of all
classes of the Company’s then issued and outstanding securities;

 

(c)           The sale of substantially all of the assets of the Company to any
person or entity that is not a wholly-owned subsidiary of the Company;

 

(d)           The approval by the stockholders of the Company of any plan or
proposal for the liquidation of the Company;

 

1

--------------------------------------------------------------------------------


 

(e)           A change in the composition of the Board of the Company at any
time during any consecutive twenty-four (24) month period such that the
“Continuity Directors” no longer constitute at least a seventy percent (70%)
majority of the Board.  For purposes of this event, “Continuity Directors” means
those members of the Board who were directors at the beginning of such
consecutive twenty-four (24) month period or were elected by, or on the
nomination or recommendation of, at least a two thirds (2/3) majority of the
then-existing Board of Directors; or

 

(f)            The execution by the Company of an agreement in principle or a
definitive agreement relating to an event described in Section 2(a), 2(b), 2(c),
2(d) or 2(e) that ultimately results in such a Change of Control, or a tender or
exchange offer or proxy contest is commenced that ultimately results in an event
described in Section 2(b) or 2(e).

 

3.             Termination.  For purposes of this Agreement, “Severance
Termination” shall mean any of the following events during the term of this
Agreement.

 

(a)           The termination of Executive’s employment by the Company, whether
or not a Change in Control has occurred, for any reason except Good Cause.  For
purposes of this Agreement, “Good Cause” shall include, but not be limited to,
the following:

 

(i)            Executive’s conviction of or plea of guilty or nolo contendere to
a felony resulting from conduct occurring on or after the date of the Change of
Control;

 

(ii)           Executive’s incurable breach of any material element of any
proprietary or confidential information agreement with the Company;

 

(iii)          Executive’s conduct that is materially detrimental to Company’s
business reputation or goodwill;

 

(iv)          Any dishonesty in dealing between Executive and Company or between
Executive and Company’s vendors, advisors, other employees, or customers;

 

(v)           Executive’s active use of alcohol or controlled substances in a
manner which impairs Executive’s ability to perform his duties;

 

(vi)          Executive’s violation of any material portion of this Agreement;

 

(vii)         Executive’s failure to substantially perform his material duties,
which failure is not cured within thirty (30) days after Executive’s receipt of
written notice from Company specifying the non-performance.

 

In no event shall Executive’s death or disability (as defined below) constitute
Good Cause.  “Disability” shall mean Executive’s failure or inability, for
reasons of health, to perform Executive’s usual and customary duties on behalf
of the Company in the usual and customary manner for a total of more than 90
consecutive business days (excluding Saturdays, Sundays and days during which
the Company is closed due to a recognized holiday).

 

(b)           The termination of employment with the Company by Executive for
Good Reason.  Such termination shall be accomplished by, and effective upon,
Executive giving written notice to the Company of his decision to terminate. 
“Good Reason” shall mean a good faith determination by Executive, in Executive’s
sole and absolute judgment that any one or more of the following events has
occurred on or after the date of a Change of Control without the Executive’s
express written consent:

 

(i)            A change in Executive’s reporting responsibilities, titles or
offices as in effect immediately prior to the date of the Change of Control, or
any removal of Executive from or any failure to re-elect Executive to any of
such positions, which has the effect of diminishing Executive’s responsibility
or authority;

 

(ii)           A reduction in Executive’s base salary in effect immediately
prior to the date of the Change of Control;

 

(iii)          Requiring Executive to move to or work from a location that is
outside of a fifty (50) mile radius of Executive’s job location on the date of
the Change of Control;

 

(iv)          Without the adoption of a replacement plan, program or arrangement
that provides benefits to Executive that are equal to or greater than those
benefits that are discontinued or adversely affected:

 

2

--------------------------------------------------------------------------------


 

(A)          The Company’s failure to continue in effect, within its maximum
stated term, any pension, bonus, incentive, stock ownership, stock purchase,
stock option, life insurance, health, accident, disability, or any other
employee compensation or benefit plan, program or arrangement, in which
Executive is participating immediately prior to the date of the Change of
Control; or

 

(B)           The Company taking any action that would adversely affect
Executive’s participation or materially reduce Executive’s benefits under any of
such plans, programs or arrangements; or

 

(v)           Any material breach by the Company of this Agreement so long as
Executive has given the Company thirty (30) days notice of such breach, and the
Company has not cured the breach during that thirty (30) day period.

 

Termination for “Good Reason” shall not include Executive’s death or a
termination of employment by Executive for any reason other than the events
specified in clauses (1) through (5) above.

 

4.             Compensation and Benefits.  Subject to the limitations contained
in Section 5 below, upon a Severance Termination, Executive shall be entitled to
the following compensation and benefits:

 

(a)           The Company shall pay to Executive:

 

Within five (5) days of the Severance Termination, all salary and other
compensation earned by Executive through the date of the Severance Termination
at the rate in effect immediately prior to such Severance Termination;

 

(ii)           Within fifteen (15) days of the Severance Termination, all other
amounts to which the Board of Directors in its discretion determines Executive
is entitled to receive under any compensation plan maintained by the Company,
subject to any distribution requirements contained in such compensation plans
and prorated as appropriate if termination occurs prior to the end of any
Compensation plan period; and

 

(iii)          A severance benefit in a single lump sum payment, an aggregate
amount equal to one hundred percent (100%) of Executive’s then current annual
base salary.

 

(b)           The Company shall provide, at no cost to Executive, continued
coverage under the Company’s group life, health or dental benefit plans, if any,
at a level comparable to the benefits which Executive was receiving or entitled
to receive immediately prior to the Severance Termination or, if greater, at a
level comparable to the benefits which Executive was receiving immediately prior
to the event which constituted Good Reason.  Executive shall be entitled to such
continued coverage for the maximum period required by applicable federal and
state law following such Severance Termination or, if earlier, until Executive
is eligible to be covered for such benefits through his employment with another
employer.  The Company may, in its sole discretion, provide such coverage
through the purchase of individual insurance contracts for Executive.

 

5.             Non-Solicitation.  During the term of this Agreement or any
successor employment relationship between Executive and the Company, and for a
period of twelve (12) months following the termination of the employment
relationship between Executive and the Company, Executive agrees that he will
not solicit or accept, either directly or indirectly, as an individual or
through a partnership, corporation, or other entity, any employee of the Company
or consultant under contract with the Company for employment or any other
arrangement for compensation to perform services.

 

6.             Payment of Attorneys Fees and Other Costs.  If, after a Change in
Control of the Company, a good faith dispute arises with respect to the
enforcement of Executive’s rights under this Agreement or if any legal or
arbitration proceeding shall be brought in good faith to enforce or interpret
any provision contained herein or to recover damages for breach hereof,
Executive shall recover from the Company (a) reasonable attorneys’ fees and
necessary costs and disbursements incurred by Executive as a result of such
dispute or such legal or arbitration proceeding, and (b) prejudgment interest on
any money judgment or arbitration award obtained by Executive calculated at the
prime rate announced from time to time by Wells Fargo Bank Minnesota, N. A., or
the maximum rate permitted under Section 280G(d)(4) of the Internal Revenue Code
of 1986, as amended, or any successor provision, whichever rate is lower, such
prejudgment interest to be paid from the date that payments to Executive should
have been made under this Agreement.

 

7.             Withholding Taxes. The Company shall be entitled to deduct from
all payments or benefits provided for under this Agreement any federal, state or
local income and employment related taxes required by law to be withheld with
respect to such payments or benefits.

 

3

--------------------------------------------------------------------------------


 

8.             Successors and Assigns.  This Agreement shall inure to the
benefit of and shall be enforceable by Executive, his heirs and the personal
representative of his estate, and shall be binding upon and inure to the benefit
of the Company and its successors and assigns.  The Company will require the
transferee of any sale of all or substantially all of the business and assets of
the Company or the survivor of any merger, consolidation or other transaction
expressly to agree to honor this Agreement in the same manner and to the same
extent that the Company would be required to perform this Agreement if no such
event had taken place.  Failure of the Company to obtain such agreement before
the effective date of such event shall be a breach of this Agreement and shall
entitle Executive to the benefits provided in Section 4 as if Executive had
terminated employment for Good Reason following a Change in Control.

 

9.             Notices.  For the purpose of this Agreement, notices and all
other communications provided for in the Agreement shall be in writing and shall
be deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth on the first page of this
Agreement or to such other address as either party may have furnished to the
other in writing in accordance herewith, except that notice of change of address
shall be effective only upon receipt.  All notices to the Company shall be
directed to the attention of the Board of Directors of the Company.

 

For Ciprico:

 

17400 Medina Road
Plymouth, MN 55447

 

 

 

For Executive:

 

8981 Victoria Drive
Eden Prairie, MN 55347

 

10.           Captions.  The headings or captions set forth in this Agreement
are for convenience only and shall not affect the meaning or interpretation of
this Agreement.

 

11.           Governing Law.  The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
Minnesota.

 

12.           Construction.  Wherever possible, each term and provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law.  If any term or provision of this Agreement is invalid or
unenforceable under applicable law, (a) the remaining terms and provisions shall
be unimpaired, and (b) the invalid or unenforceable term or provision shall be
deemed replaced by a term or provision that is valid and enforceable and that
comes closest to expressing the intention of the unenforceable term or
provision.

 

13.           Amendment; Waivers.  This Agreement may not be modified, amended,
waived or discharged in any manner except by an instrument in writing signed by
both parties hereto.  The waiver by either party of compliance with any
provision of this Agreement by the other party shall not operate or be construed
as a waiver of any other provision of this Agreement, or of any subsequent
breach by such party of a provision of this Agreement.

 

14.           Entire Agreement.  This Agreement supersedes all prior or
contemporaneous negotiations, commitments, agreements (written or oral) and
writings between the Company and Executive with respect to the subject matter
hereof and constitutes the entire agreement and understanding between the
parties hereto.  All such other negotiations, commitments, agreements and
writings will have no further force or effect, and the parties to any such other
negotiation, commitment, agreement or writing will have no further rights or
obligations thereunder.

 

15.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

CIPRICO INC.

 

 

 

 

 

By:

/s/ Robert H. Kill

 

 

 

   Its:

President and CEO

 

 

 

 

 

 

/s/ Thomas S. Wargolet

 

 

 

Thomas S. Wargolet

 

 

4

--------------------------------------------------------------------------------